DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 9/1/2021 has been entered. Claims 1, 4-8, and 11-12 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Habashi (US PGPub 2008/0295839) in view of NPL “Weaning from mechanical ventilation” to Boles (hereinafter “Boles”) and further in view of NPL “Monitoring of the inspired and end-tidal oxygen, carbon dioxide, and nitrous oxide concentrations: clinical applications during anesthesia and recovery” to Linko (hereinafter “Linko”). 
Regarding claim 1, Habashi teaches a method for controlling patient recovery (see abstract and paragraph 47), wherein the patient during the recovery is ventilated with a ventilator (see abstract and fig, 1), the method comprising
-allowing spontaneous breathing by the patient (see Fig. 8 and paragraph 111; the user is monitored for spontaneous breathing, thereby being allowed to breath spontaneously)
-monitoring the expiration of the patient to determine at least an O2 concentration and an expiratory CO2 concentration (see paragraph 105, etCo2 and SpO2 are continuously monitored via sensors 56 and 58; see Fig. 1) 
- determining a target level for the O2 concentration and a target level for the expiratory CO2 concentration during recovery for the patient (see paragraph 105 and Fig. 4, steps 310 and 510, targets set for SpO2 and etCO2), 
- comparing the monitored O2 concentration with the target level for the O2 concentration for the patient (Fig. 8, step 310)
- comparing the monitored expiratory CO2 concentration with the target level for the expiratory CO2 concentration for the patient (Fig. 8, step 510), and
- controlling the O2 concentration in the patient breathing gas, as the spontaneous breathing by the patient increases, to allow the O2 concentration to match the target level for the O2 concentration (Fig. 8, Step 310 leads to step 300 oxygenation if the goal is not met; see Fig. 5 showing oxygenation steps, increasing or reducing FiO2) and the 
and wherein controlling the 02 concentration in the patient breathing gas further comprises controlling a reduction of a breath volume or a breathing frequency of the patient (See Fig. 7, step 510 leads to ventilation; see Fig. 7 showing ventilation flow chart, if the end tidal CO2 is not at goal, the controller implements OEELV mode; see Fig. 3A showing OEELV mode, the T Low is adjusted as necessary to achieve a desired OEELV which can be a reduction, the OEELV representing desired breath volume; adjusting T low also changes the frequency of breathing as it can be lengthened to allow less frequent breaths), and increasing the ventilation in response to the expiratory 02 concentration being below the target level (see Fig. 7, step 310, if the target O2 is below the goal the controller implements the oxygenation algorithm; see Fig. 5, the ventilation may be increased by increasing the pressure in the sub algorithm 380).
Habashi does not teach the method being recovery from anesthesia with an inhalation anesthesia agent, the method comprising decreasing inhalation anesthesia agent concentration in the patient breathing gas to a level allowing spontaneous breathing by the patient.
However, Boles teaches an analogous method for controlling patient recovery (see abstract)  from anesthesia with an inhalation anesthesia agent (see page 1041, col. 1, lines 15-
Boles and Habashi both teach methods of weaning a patient from a ventilator. Boles further teaches it is common that a patient is commonly sedated while on a ventilator and it is critical to first lower the level of sedation in order to begin the weaning process (see page 1041, Col. 1 of Boles). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Habashi to first include reducing inhalation agent concentration, as taught by Boles, because Boles teaches this is a known scenario in the art of weaning patients from ventilators. 
Habashi further does not teach that the monitored O2 concentration and target O2 concentration are expiratory O2 concentrations.
However, Linko teaches an analogous method of mechanical ventilation and recovery therefrom (see abstract and page 150, Col. 1) wherein expiratory O2 concentration was measured to monitor patient recovery (see page 150 ‘methods’ section). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the measured O2 concentration of Habashi to 
Regarding claim 5, Habashi teaches monitoring the patient’s breathing to detect possible spontaneous breathing (see paragraph 111).
Regarding claim 6, Habashi, further teaches providing breathing support by providing elevated inspiration pressure with the ventilator (see Fig. 5, step 390 and Fig. 7, step 390 for examples of increasing pressure with the ventilator).
Regarding claim 12, Habashi teaches a computer readable medium storing computer executable instructions (see paragraph 95) which, when executed by a computer, cause the computer to perform steps comprising:
-monitoring the expiration of the patient to determine an expiratory O2 concentration and an expiratory CO2 concentration (see paragraph 105, etCo2 and SpO2 are continuously monitored via sensors 56 and 58; see Fig. 1)
- determining a target level for the O2 concentration for the patient and a target level for the expiratory CO2 concentration (see paragraph 105 and Fig. 4, steps 310 and 510, targets set for SpO2 and etCO2), 
- comparing the monitored O2 concentration with the target level for the O2 concentration for the patient (Fig. 8, step 310)
- comparing the monitored expiratory CO2 concentration with the target level for the expiratory CO2 concentration for the patient (Fig. 8, step 510), and

and wherein controlling the 02 concentration in the patient breathing gas further comprises controlling a reduction of a breath volume or a breathing frequency of the patient (See Fig. 7, step 510 leads to ventilation; see Fig. 7 showing ventilation flow chart, if the end tidal CO2 is not at goal, the controller implements OEELV mode; see Fig. 3A showing OEELV mode, the T Low is adjusted as necessary to achieve a desired OEELV which can be a reduction, the OEELV representing desired breath volume; adjusting T low also changes the frequency of breathing as it can be lengthened to allow less frequent breaths), and increasing the ventilation in response to the expiratory 02 concentration being below the target level (see Fig. 7, step 310, if the target O2 is below the goal the controller implements the oxygenation algorithm; see Fig. 5, the ventilation may be increased by increasing the pressure in the sub algorithm 380).
Habashi does not teach the steps including decreasing inhalation anesthesia agent concentration in the patient breathing gas to a level allowing spontaneous breathing by the patient.
However, Boles teaches an analogous method for controlling patient recovery (see abstract)  from anesthesia with an inhalation anesthesia agent (see page 1041, col. 1, lines 15-21, the steps of weaning involving first lowering sedation with anesthesia), wherein the patient during the recovery is ventilated with a ventilator (see abstract), the steps comprising: decreasing inhalation anesthesia agent concentration in the patient breathing gas to a level allowing spontaneous breathing by the patient (see page 1041, col. 1, lines 15-21, to be weaned off the ventilator, the sedation must first be lowered to a level to allow spontaneous breathing; see page 1041, col. 2, spontaneous breathing trial performed after sedation is lowered), allowing spontaneous breathing by the patient (see page 1041, col. 2, spontaneous breathing trial performed after sedation is lowered).
Boles and Habashi both teach methods of weaning a patient from a ventilator. Boles further teaches it is common that a patient is commonly sedated while on a ventilator and it is critical to first lower the level of sedation in order to begin the weaning process (see page 1041, Col. 1 of Boles). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Habashi to first include reducing inhalation agent concentration, as taught by Boles, because Boles teaches this is a known scenario in the art of weaning patients from ventilators. 
Habashi further does not teach that the monitored O2 concentration and target O2 concentration are expiratory O2 concentrations.
However, Linko teaches an analogous method of mechanical ventilation and recovery therefrom (see abstract and page 150, Col. 1) wherein expiratory O2 concentration was measured to monitor patient recovery (see page 150 ‘methods’ section). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the measured O2 concentration of Habashi to be expiratory O2 concentration because Linko teaches that monitoring expiratory oxygen allows more rapid correction of scenarios such as hypoxia as the value is measured and can be provided quicker than SpO2 (see page 154, col. 2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Habashi (US PGPub 2008/0295839) in view of NPL “Weaning from mechanical ventilation” to Boles (hereinafter “Boles”) and further in view of NPL “Monitoring of the inspired and end-tidal oxygen, carbon dioxide, and nitrous oxide concentrations: clinical applications during anesthesia and recovery” to Linko (hereinafter “Linko”) as applied to claim 1 above, and further in view of Heinonen et al (US PGPub 2009/0199854).
Regarding claim 4, Habashi, as modified, further teaches  
- determining a target level for the expiratory 02 concentration for the patient during the ventilation reduction (see Fig. 8, step 310, goal is set at 95% for O2, as modified this would be expiratory O2),
- comparing the monitored expiratory 02 concentration with the target level for the expiratory 02 concentration for the patient during the reduction of the ventilation (see Fig. 8, step 310), and 

 Habashi does not teach monitoring the expiration of the patient to determine the expiratory anesthesia agent concentration, determining a target level for the expiratory anesthesia agent concentration such that patient muscle action is allowed, detecting an expiratory anesthesia agent concentration which is equal or below said target level for the expiratory anesthesia agent concentration reducing the ventilation of the patient.
However, Heinonen teaches an analogous ventilation system (abstract) comprising monitoring the expiration of the patient to determine the expiratory anesthesia agent concentration (see Fig. 2, anesthetic agent concentration being monitored), 
- determining a target level for the expiratory anesthesia agent concentration such that patient muscle action is allowed (Fig. 2, 21; see paragraph 0022, the target anesthetic agent concentration may be any value set by user which would include a value that allows patient muscle action),
- detecting an expiratory anesthesia agent concentration which is equal or below said target level for the expiratory anesthesia agent concentration (Fig. 2, 24), 
- reducing the ventilation of the patient (Fig. 2, 25), 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Habashi with the teachings of Heinonen for the purpose of providing a method of delivering an anesthetic agent to a patient that .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Habashi (US PGPub 2008/0295839) in view of NPL “Weaning from mechanical ventilation” to Boles (hereinafter “Boles”) and further in view of NPL “Monitoring of the inspired and end-tidal oxygen, carbon dioxide, and nitrous oxide concentrations: clinical applications during anesthesia and recovery” to Linko (hereinafter “Linko”) as applied to claim 6 above, and further in view of Banner et al (US PGPub 2007/0000494).
Regarding claim 7, Habashi, as modified, teaches all previous elements of the claim as stated above. Raemer does not teach controlling the ventilator to adjust to the breathing frequency imposed by the patient’s breathing. 
However, Banner teaches an analogous method of controlling a ventilator (see abstract) comprising controlling the ventilator to adjust to the breathing frequency imposed by the patient’s breathing (see paragraphs 0053 and 0103, breathing frequency is used as an input to adjust ventilator settings to optimize patient effort ).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Habashi with the teachings of Banner for the purpose of tailoring the ventilator support to the patient’s measured pathophysiology in order to minimize lung damage (see Banner paragraph 0011-0012).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Habashi (US PGPub 2008/0295839) in view of NPL “Monitoring of the inspired and end-tidal oxygen, carbon dioxide, and nitrous oxide concentrations: clinical applications during anesthesia and recovery” to Linko (hereinafter “Linko”), and further in view of Chapman et al. (US PGPub 2012/0272957).
Regarding claim 8, Habashi teaches a system for controlling patient recovery (see abstract and paragraph 47), wherein the patient during the recovery is ventilated with a ventilator (see Fig. 1), the system comprising: 
- a breathing device for ventilating a patient (Fig. 1, gas pump 12), the breathing device comprising tubing to connect the breathing device to a patient's breathing circuit (paragraph 96 and Fig. 1, tubing 40 connects the pump to the circuit)
- a ventilator connected to the breathing device to provide a pressurized breathing gas (Fig. 1, positive and negative pressure ports 14 and 16), 
- a gas mixer (Fig. 1, valve 46 controls gas supplied) and vaporizer (Fig. 1, 242) for providing patient breathing gas, the gas mixer and vaporizer being connected to the ventilator (see Fig 1 and paragraph 96). 
- a patient gas controller (Fig. 1, 20) connected to the gas mixer and vaporizer for controlling the composition of the fresh patient breathing gas provided with the gas mixer and vaporizer (see Fig. 2 and paragraphs 102 and 107-108), 
- a sensor connected to the patient gas controller, for providing at least monitored expiratory 02 concentration for the patient (see Fig. 1, sensors 54; see paragraph 100), the patient gas controller being adapted to compare the 02 concentration for the patient with a target concentration for said 02 concentration and to provide instructions for the gas mixer to control the 02 concentration of the patient breathing gas (see Fig. 4, step 310; see Fig. 5; O2 concentration is monitored and FiO2 is controlled to meet the target for SpO2), as spontaneous 
and wherein controlling the 02 concentration in the patient breathing gas further comprises controlling a reduction of a breath volume or a breathing frequency of the patient (See Fig. 7, step 510 leads to ventilation; see Fig. 7 showing ventilation flow chart, if the end tidal CO2 is not at goal, the controller implements OEELV mode; see Fig. 3A showing OEELV mode, the T Low is adjusted as necessary to achieve a desired OEELV which can be a reduction, the OEELV representing desired breath volume; adjusting T low also changes the frequency of breathing as it can be lengthened to allow less frequent breaths), and increasing the ventilation in response to the expiratory 02 concentration being below the target level (see Fig. 7, step 310, if the target O2 is below the goal the controller implements the oxygenation algorithm; see Fig. 5, the ventilation may be increased by increasing the pressure in the sub algorithm 380).
Habashi further does not teach that the monitored O2 concentration and target O2 concentration are expiratory O2 concentrations.
However, Linko teaches an analogous method of mechanical ventilation and recovery therefrom (see abstract and page 150, Col. 1) wherein expiratory O2 concentration was measured to monitor patient recovery (see page 150 ‘methods’ section). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the measured O2 concentration of Habashi to be expiratory O2 concentration because Linko teaches that monitoring expiratory oxygen allows more rapid correction of scenarios such as hypoxia as the value is measured and can be provided quicker than SpO2 (see page 154, col. 2).
Habashi does not teach a ventilator controller connected to the ventilator to control the gas volume and breath frequency provided with the ventilator.
However, Chapman teaches an analogous patient ventilation system (abstract) comprising a ventilator controller (Fig. 1, 36) connected to the ventilator to control the gas volume and breath frequency provided with the ventilator (see paragraph 0024).
Habashi and Chapman both teach automatic control systems for ventilators in order to increase safety and efficacy. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention to modify Heinonen with the teachings of Chapman for the purpose of automatically controlling ventilator settings that effect patient safety and efficiency of air delivery.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Habashi (US PGPub 2008/0295839) in view of NPL “Monitoring of the inspired and end-tidal oxygen, carbon dioxide, and nitrous oxide concentrations: clinical applications during anesthesia and recovery” to Linko (hereinafter “Linko”), and further in view of Chapman et al. (US PGPub 2012/0272957), as applied to claim 10 above, and further in view of Banner et al (US PGPub 2007/0000494).
Regarding claim 11, Habashi, as modified, teaches all previous elements of the claim as stated above. Habashi does not teach wherein the sensor is adapted to determine the occurrence of spontaneous breathing and wherein the ventilator controller is adapted to instruct the ventilator to adjust to the breathing frequency imposed by said spontaneous breathing. 
However, Banner teaches an analogous system for controlling a ventilator (see abstract) wherein the sensor is adapted to determine the occurrence of spontaneous breathing (see paragraph 0006 and 0009) and wherein the ventilator controller is adapted to instruct the ventilator to adjust to the breathing frequency imposed by said spontaneous breathing (see paragraphs 0053 and 0103, breathing frequency is used as an input to adjust ventilator settings to optimize patient effort).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Habashi with the teachings of Banner for the purpose of provided appropriate support to a patient spontaneously breathing and in order to tailor the ventilator support to the patient’s measured pathophysiology in order to minimize lung damage (see Banner paragraph 0011-0012).
Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive. 
Applicant argues that Habashi does not teach “increasing ventilation of the patient in case the measured patient expiratory O2 concentration is below the set target level” and instead describes iteratively examining the SpO2 of a patient. However, Examiner has acknowledged that Habashi fails to teach measuring expiratory O2 and Linko is used to teach this limitation as stated above. Habashi does indeed teach iteratively examining the O2 concentration, but this is done for the exact purpose of determining if the concentration is at the target level (see Fig. 7, step 310). Further, Habashi teaches the added limitation of, in in controlling the O2 concentration, controlling a reduction of a breath volume or a breathing frequency of the patient and increasing the ventilation in response to the expiratory 02 concentration being below the target level (see above rejection). The control of the 02 concentration is in response to both the measured O2 and Co2 concentrations and is controlled to allow these values to match desired levels. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799